6 A.3d 865 (2010)
In re Edward D. FAGAN, Respondent.
No. 10-BG-706.
District of Columbia Court of Appeals.
Filed October 28, 2010.
Before REID, Associate Judge; BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified orders and opinions of the Supreme Courts of New York and New Jersey disbarring respondent from the practice of law, this court's June 29, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to either file a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Edward D. Fagan, Esquire, is hereby disbarred from the practice of law in the District of Columbia. In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies *866 with the requirements of D.C. Bar. R. XI, § 14(g).